Citation Nr: 0836592	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Jurisdiction over his case was 
subsequently transferred to the St. Petersburg, Florida RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Hepatitis C was first identified approximately twenty-
eight years after service; and are not related to service 
other than by willful misconduct.

3.  A chronic skin disorder was not shown during service or 
within the first year after he left the Republic of Vietnam.

4.  The veteran was first diagnosed with and treated for skin 
conditions, specifically eczematous dermatitis, epidermal 
cyst, and dermal nevi, in August 2004; chloracne is not 
shown.

5.  There is no competent medical evidence of record linking 
his current skin disorders to active service or to herbicide 
exposure during service.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis C were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 105, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 
3.159, 3.301, 3.303, 3.310 (2007).

2.  A skin disorder was not incurred in, or aggravated by, 
active duty service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The veteran seeks entitlement to service connection for 
hepatitis C.  He contends that his hepatitis C infection is 
due to high-risk sexual activity and body piercing in 
service.  He has reported and his service medical and 
personnel records reveal that he was an intravenous drug 
abuser in service.

The Board notes that no compensation shall be paid if the 
disability resulting from injury or disease in service is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of his own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  Where drugs are used for therapeutic 
purposes or where use of drugs or addiction thereto, results 
from a service-connected disability, it will not be 
considered of misconduct origin.  38 C.F.R. § 
3.301(c)(3),(d).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

In this case, the veteran's service medical records do not 
reveal any compliant, diagnosis, or treatment for hepatitis C 
or any other liver disease or disorder in service.  Upon 
examination at separation from service in November 1971, he 
was not noted to have a hepatitis C infection or any other 
liver condition.  Nonetheless, it is common medical knowledge 
that hepatitis C was not recognized prior to the late 1980s.   

The post service medical records reveal that he was diagnosed 
with hepatitis C in approximately 1999.  Nonetheless, even 
considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 1999 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

However, given the potentially long period between exposure 
and manifestations of the disorder, the Board places the 
greater probative weight on an April 2008 VA examination 
undertaken to specifically address the issue of causation.  
At that time, he was diagnosed with hepatitis C, with 
clinical findings of prior positive blood tests and mild 
hepatomegaly.  The examiner rendered the opinion that his 
hepatitis C was more likely than not acquired by way of the 
veteran's intravenous drug abuse.

As noted above, the veteran contends that his currently 
diagnosed hepatitis C is likely related to claimed in-service 
risk factors that include drug use, unprotected sex, and 
tattoos.  Major risk factors for the hepatitis C virus 
include receipt of blood or blood products before 1992; 
intravenous drug use; occupational exposure to contaminated 
blood or fluids via employment in patient care or clinical 
laboratory work; high risk sexual practices; intranasal 
cocaine; hemodialysis; organ transplants; and body piercing 
or tattooing.  Veterans Benefits Administration All Station 
Letter 98-110 "Infectious Hepatitis" (November 30, 1998).

With regard to the in-service risk factor of drug abuse, the 
evidence of record establishes that he had drug abuse in 
service (heroin abuse in Vietnam), for which dependency he 
later during service underwent rehabilitation; however, to 
the extent the record reflects any in-service intravenous 
drug use, such may not be considered because the report of 
intravenous drug use in service constitutes willful 
misconduct in accordance with 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.1(n).  A service medical record, dated in August 
1971, reflects a diagnosis of heroin withdrawal.  He was 
subsequently admitted in-service to in-patient detoxification 
and was treated until separation from service in November 
1971.

While the veteran contends that he engaged in high risk 
sexual practices while in service, the weight of the evidence 
of record is against his assertion.  His service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any sexually transmitted diseases or conditions.  His 
more recent assertions that he, in fact, had unprotected sex 
in service are outweighed by his service medical records.

As noted above, he also contends that he may have been 
infected with the hepatitis C virus by way of a body piercing 
he claims to have acquired in service.  However, again, the 
Board notes that the weight of the evidence of record is 
against his assertion.  Service treatment records, including 
the service separation examination report, do not reveal any 
evidence of any body piercing, tattoo, or other individually 
identifying body mark.  His recent assertions of having a 
body piercing in service are therefore outweighed by the 
evidence of record.

While the veteran is competent to testify regarding exposure 
to risk factors in service, as explained above, the Board 
finds that his assertions regarding in-service risk factors 
are outweighed by the lay and medical evidence of record.  
The lay statements he submitted reflect his drug abuse in 
service, as well as after service.

For these reasons, the Board finds that the weight of the 
evidence of record demonstrates that the veteran was not 
exposed to risk factors during his period of active duty 
service, including the risk factors of unprotected sex and 
body piercing, other than the risk factor of drug abuse.  The 
Board notes that the risk factor of drug abuse in service may 
not be considered because it constituted willful misconduct 
by the veteran.  

The law and regulations specifically prohibit the grant of 
service connection for such disease as hepatitis C incurred 
during active service that is the result of the abuse of 
drugs, deeming such disease as not incurred in line of duty.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
hepatitis C, and the appeal is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

Skin Disorder

The veteran seeks entitlement to service connection for a 
skin disorder.  He contends that his current skin disorder is 
due to his exposure to herbicides in service.  A veteran who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  Service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e). Eczematous 
dermatitis, epidermal cyst, and dermal nevis are not among 
those conditions for which the presumption of service 
connection is available. 

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran's service treatment records reveal that he 
complained of a skin lesion in July 1969.  He was treated 
with calamine lotion and Benadryl.  Upon examination at 
separation from service in November 1971, he was not noted to 
have any skin conditions.  Therefore, the evidence does not 
show a chronic skin disorder in service.

Post service medical records reveal that the veteran has been 
diagnosed with and treated for skin conditions since August 
2004, including eczematous dermatitis, epidermal cyst, and 
dermal nevi.  As noted above, a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a skin condition until more than thirty years after 
separation from service.  This is significant evidence 
against the claim.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's skin disorders to active duty, despite his 
contentions to the contrary.  To that end, none of his 
treating physician have established a medical nexus between 
his current skin disorder and active service.

In sum, the Board finds that service connection for a skin 
condition is not warranted.  As noted above, the veteran's 
service medical records reveal that he received a single 
treatment for a skin lesion in service; however, his 
separation examination report reveals that his skin lesion in 
service had resolved and that no skin disorder existed upon 
separation.  He did not again seek treatment and was not 
diagnosed with any skin condition until more than 30 years 
after service.  

In addition, there is no competent evidence associating his 
current skin condition with either his active service or his 
skin lesion in service.  The Board further notes that 
although the veteran is presumed to have been exposed to 
herbicides in service by virtue of his service in the 
Republic of Vietnam, eczematous dermatitis, epidermal cyst, 
and dermal nevi, his skin conditions, are not conditions for 
which service connection may be presumed and there is no 
competent evidence associating his skin disorders with 
herbicide exposure.  Accordingly, entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to herbicides, is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a skin condition, to include as secondary to exposure to 
herbicides, the doctrine is not for application.  

With respect to both claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of the claims since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that his 
disorders began in service, the separation examination was 
absent of any complaints.  Moreover, the post-service 
evidence does not reflect treatment related to hepatitis C 
until 1999 and a skin disorder until 2004, many years 
following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
disorders and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the absence of clinical findings in service or for many years 
and the absence of a medical nexus than to the veteran's 
statements of a causal relationship.  See Cartright, 2 Vet. 
App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony). In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the claims for service connection and 
there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained VA treatment 
records, dated December 1971 to March 2008.  Further, he 
submitted reports of private evaluations dated in September 
and October 2005.  Next, he was afforded a VA medical 
examination in regard to the hepatitis C claim in April 2008.

The Board notes that the veteran has not been afforded a VA 
examination with respect to the claim for a skin disorder.  
However, in this case, there is no competent evidence 
indicating that there may be an association between the 
veteran's current skin disorder and his in-service diagnosis 
and treatment for a skin lesion.  

Accordingly, given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of hepatitis C is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.


REMAND

The veteran asserts that service connection is warranted for 
schizophrenia. The record shows that the RO, in an unappealed 
August 1972 decision, denied service connection for a nervous 
condition, indicating in the body of the decision that the 
nervous condition was schizophrenia, on the basis that the 
medical evidence demonstrated that his nervous condition was 
more likely than not due to willful misconduct, specifically 
his in-service drug abuse. 

During the course of this appeal, the veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
Board has no discretion and the claim must, unfortunately, be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate his claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that he 
provide any evidence in his possession 
that pertains to the claim.  The letter 
must also state the basis of the prior 
denial (August 1972) and indicate what 
evidence is necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient. 

2.  Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the AMC 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


